The defendant was convicted of killing a man and shooting a woman during an altercation on January 8, 1979. Although immediately a suspect, the defendant eluded the police for approximately 3Vi years. He was finally apprehended on June 25, 1982, and thereafter indicted on July 29, 1982. The defendant now asserts that the hearing court improperly declined to dismiss the indictment, for he claims that the preindictment delay violated his right to due process (see, People v Singer, 44 NY2d 241, 253-254). We disagree.
The delay herein was caused by the defendant’s evasion of the police, despite their good-faith efforts to locate him. Moreover, the defendant has failed to establish that he has suffered any prejudice in preparing his defense. Under all of the circumstances, he has not demonstrated a violation of his due process rights (see, People v Singer, supra, at pp 253-254; People v Staley, 41 NY2d 789, 792; People v Thompson, 114 AD2d 1050).
In addition, we do not find the defendant’s sentence to be harsh or excessive. Thompson, J. P., Bracken, Lawrence and Eiber, JJ., concur.